Title: To William Temple Franklin from the Abbé Thomas du Rouzeau [before 1 May 1780]
From: Du Rouzeau, abbé Thomas
To: Franklin, William Temple



  [before May 1, 1780]
  VERITE∴ UNION∴ FORCE∴
T∴ C∴ F∴

  L∴ R∴ L∴ des Neuf Sœurs, Est convoquée pour le Lundy 1er. du 3e. mois de D∴ L∴ D∴ L∴ V∴ 5780. à 11 heures précises. Le très cher et très Illustre f∴ Paul Jones y assistera.

Vous êtes priés d’y venir augmenter les douceurs de l’union fraternelle.
Il y aura Lectures, Banquet et Concert.
Je suis, par les N∴ C∴ D∴ F∴ M∴ V∴ T∴ H∴ & affectionné Frere
L’ Ab. DU Rouzeau

Secrétaire D∴ L∴ R∴ L∴ Des Neuf Sœurs, rue de la Bucherie.
Si vous ne pouvez pas assister au Banquet, vous en donnerez avis au Secrétaire deux jours avant l’Assemblée. N’oubliez point de vous munir de vos ornemens.

 
Addressed: A Monsieur / Monsieur franklin fils / N∴ S∴ ./. A Passý.
